DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ response of 8/11/2021 has been considered and entered in the record. Claims 1-4 and 6-13 are under consideration. The rejections of record have been withdrawn  in view of Applicants’ amendments and arguments. The following new rejections are made. Applicants’  arguments have been considered, but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Burgess et al (US 2016/0148787) in view of Graoui et al (US 2019/0172716) and Roth et al (US 4,062,319). 
	With respect to Claim 1, Burgess et al  disclose a processing method, the method comprising depositing a thickness of a getter material (paragraph 51)  on walls of a processing chamber; and etching a substrate with a plasma (Figure 2 and corresponding text; paragraphs 32-34) in the processing chamber to form a cleaned substrate, wherein etching the substrate releases outgassing molecules which are chemically bound to the getter material (paragraph 51). See Figures 2-3 and corresponding text; and paragraphs 32-55. Moreover, Burgess et al discloses a moveable shuttering system (paragraphs 18 and 56) and sputtering a gettering material which is placed on the lid (paragraphs 20-21) and coil (paragraph 13), to deposit the gettering material on walls of the chamber (paragraph 51).  
	Burgess et al does not explicitly disclose plasma etching “to remove native oxides”, in forming the cleaned substrate; and does not explicitly disclose “sputtering the shutter disk”. 
Graoui et al is relied on to disclose plasma etching substrates to clean them, involves the removal of native oxides. See paragraphs 80-81.

It would have been obvious for one of ordinary skill in the art, before the effective date of the invention, to use the plasma etching in the process of Burgess et al, for its known benefit in the art of removing oxides, as disclosed by Graoui et al, to obtain a cleaned substrate. The use of a known process, plasma etching, for its known benefit, removing native oxides, would have been prima facie obvious to one of ordinary skill in the art.  Moreover, it would have been obvious for one of ordinary skill in the art, before the effective date of the invention, to transfer and sputter a shutter disk  in the process of Burgess et al, which uses a moveable shutter,  for its known benefit in the art of gettering oxygen, as disclosed by Roth et al.

	With respect to Claim 2, Burgess et al and Graoui et al disclose  discloses further comprising depositing a barrier layer on the cleaned substrate. See paragraphs 2-3 of Burgess et al; and paragraphs 80-81 of Graoui et al.
	With respect to Claim 3, Graoui et al disclose the barrier layer comprises one or more of titanium (Ti) or copper (Cu). See paragraphs 80-81 of Graoui et al. 
	With respect to Claim 4, Burgess et al and Roth disclose the getter material comprises one or more of titanium, barium or cerium. See paragraph 51 of Burgess; and column 5, lines 15-50 of Roth et al..
	With respect to Claim 6, Burgess et al and Roth et al disclose the sputtering process comprises exposing a shutter disk to a plasma. See paragraphs 18-19 of Burgess; and column 5, lines 15-50 of Roth et al..


  	With respect to Claim 9, Burgess et al and Roth et al disclose the outgassing molecules comprise one or more of oxygen, carbon monoxide, carbon dioxide or water. See paragraph 51 of Burgess; and column 5, lines 15-50 of Roth et al.
 	With respect to Claim 10, and the limitation “the thickness of the getter material is greater than or equal to about 10 nm”, the amount of gettering material used would be a matter of optimization obvious to one of ordinary skill in the art as the reaction conditions are disclosed by Burgess et al . Increasing the amount of gettering material would result in a thicker layer. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen et al v, Coe, 57 USPQ 136. Moreover, the discovery of an optimum value of a result effective variable in a known process is  within the skill of one of ordinary skill in the art, in the absence of unobvious results. See In re Antonie, 195 USPQ 6 (CCPA 1977).
	With respect to Claim 11, Burgess et al disclose wherein the plasma comprises one or more of argon or helium. See paragraph 41.
	With respect to Claim 12, Graoui et al discloses the substrate comprises one or more of aluminum, copper an oxide layer or a polymer layer. See paragraph 80-81, native oxides.
	With respect to Claim 13, and the limitation “the amount of CO outgassing from the substrate is reduced to less than or equal to about 10% of the CO outgassing from a substrate in a processing chamber without the getter material”, the effectiveness  of the gettering material used would be a matter of optimization obvious to one of ordinary skill in the art as the reaction conditions are disclosed by Burgess et al. Increasing the amount of gettering material would result in less CO outgassing. Where Allen et al v, Coe, 57 USPQ 136. Moreover, the discovery of an optimum value of a result effective variable in a known process is  within the skill of one of ordinary skill in the art, in the absence of unobvious results. See In re Antonie, 195 USPQ 6 (CCPA 1977).
 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over  Burgess et al (US 2016/0148787) in view of Graoui et al (US 2019/0172716)  and Roth et al (US 4,062,319) as applied to claims 1-4, 6-7 and 9-13 above, and further in view of Tsai al (US 2014/0020629).
	Burgess et al, Graoui et al and Roth et al are relied upon as discussed above. Moreover, Burgess et al further disclose  moving the shutter disk and positioning the substrate in the processing chamber. See paragraphs 18-19, dummy substrate and Figure 4 and corresponding text; and paragraph 43. 
	However, neither Burgess et al, Graoui et al and Roth et al disclose the use of a buffer station.
	Tsai et al is relied upon to disclose  storage of shutter disks in buffer stations. See paragraph 5.
	It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use a buffer station in the process of Burgess et al in view of Graoui et al and Roth et al, for its known benefit in the art of removing the shutter disk out of the processing chamber as disclosed by Tsai et al.

	With respect to Claim 8, Burgess et al, Graoui et al, Roth et al  and Tsai et al et al make obvious “comprising moving the shutter disk to a buffer station and positioning the substrate in the processing chamber”, as discussed above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






AGG
August 23, 2021

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812